Citation Nr: 0640146	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to burial benefits


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1954 
and from April 1955 to April 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for review of the issue of 
entitlement to payment of VA burial benefits, including 
funeral allowance, burial plot, and interment allowance, has 
been obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to that claim 
and the evidence necessary to substantiate the claim.

2. Service connection was not in effect for any disability 
during the veteran's lifetime.

3. The veteran died in January 2003, due to acute myocardial 
infarction.

4. At the time of his death, the veteran was not receiving 
pension or compensation benefits.

5. There was no claim for compensation or pension pending at 
the time of death that would have resulted in an award of 
compensation or pension.

6. The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

7.  The veteran was not discharged form service due to a 
disability incurred or aggravated in the line of duty, and he 
is buried in a national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to a nonservice-connected 
burial allowance including funeral allowance, burial plot, 
and/or interment allowance are not met. 38 U.S.C.A. §§ 2302, 
2303, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.1600, 3.1601, 3.1604, 3.1605 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2006); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
April 2003 that told her what was necessary for her claim to 
be granted.  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), she was provided 
with specific information as to why her claim seeking burial 
benefits was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2003 letter notified the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help her get such things as medical 
records, employment records, or records from other Federal 
agencies, but that she was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the April 2003 letter told the appellant that it was her 
responsibility to support her claim with appropriate 
evidence.  In addition, she was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the February 2004 
SOC.

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the appellant having been fully informed of the 
VCAA.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error in that the appellant has had a full opportunity to 
present evidence or argument after receiving the first 
notification letter in April 2003.  The SOC is dated in 
February 2004.  Although the notice was sent following the 
decision on appeal, the delay in issuing the notice was not 
prejudicial to the appellant.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO 
obtained the veteran's service records, his VA claims folder, 
and the death certificate provided by the appellant.  There 
is no indication that there is any other evidence that has 
not been obtained.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Burial benefits

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See, 38 C.F.R. §§ 3.1600(a), 
(b) (2006).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2006).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a) (2006).

If a veteran's death is not service connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses. 38 C.F.R. § 3.1600(b); see 
38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA. 38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance. Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States. 38 
U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600(f) (2003).

The appellant submitted her application for burial benefits 
in February 2003.  She specified that she was not claiming 
that the cause of the veteran's death was service connected.

In February 2003 the RO notified the appellant that her claim 
for burial benefits and a plot or interment allowance had 
been denied.  The appellant appealed, indicating in her 
statements that she should be entitled to burial benefits by 
virtue of the fact that the veteran would have been in a VA 
hospital at the time of his death if the Emergency Medical 
Technicians had taken the veteran to a VA facility rather 
than to Washington Regional Medical Center.  The appellant 
has also stated that the veteran did have a VA compensation 
or pension claim pending at the time of his death.

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
have not been satisfied.

In this case, the certificate of death listed the cause of 
the veteran's death as sudden cardiac death as a consequence 
of acute myocardial infarction.  The certificate indicated 
that at the time of his death in January 2003, the veteran 
was an outpatient in the Emergency Room of Washington 
Regional Medical Center.

Thus, at the time of his death, the veteran was not receiving 
treatment under the authority of VA, and was not hospitalized 
or traveling under VA authority.  Further, the veteran died 
at a private facility and nothing in the record suggests that 
the facility was under contract with VA.  38 C.F.R. §§ 
3.1600(c), 3.1605 (2006).

The veteran was not in receipt of compensation or pension 
benefits at the time of his death, nor would he have been in 
receipt of such benefits.  Therefore, neither compensation 
nor pension benefits were being paid at the time of the 
veteran's death.  38 C.F.R. § 3.1600(b)(1)(2006).  In 
addition, there was no claim or claims for pension pending at 
the time of death.  38 C.F.R. § 3.1600(b)(2) (2006).  The 
veteran did file a claim for service connection for service 
connection for a laceration scar of the nose, and for 
pseudoaphakia of both eyes, as well as a claim for 
nonservice-connected pension.  These claims were denied in a 
rating decision dated in December 1996.  The veteran did not 
appeal this decision.  In March 1997, the veteran did file a 
request to reopen his claim, but the request was denied, 
because no new evidence had been submitted.  This request to 
reopen did not constitute a Notice of Disagreement (NOD) with 
the December 1996 rating decision, because it did not 
indicate any desire to appeal to a higher body or to exercise 
any appellate rights at all, and it did not indicate with 
specificity the decisions with which the veteran disagreed.  
38 C.F.R. § 20.201 (2006).  The RO properly treated the March 
1997 communication as a request to reopen, and denied 
reopening.  The veteran did not appeal that decision, nor did 
he claim that it should have been treated as an NOD.  The 
December 1996 decision, therefore, was not appealed, and 
became final in December 1997.  The veteran had not filed any 
other claim for compensation or pension, and therefore, there 
was no claim pending at the time of his death.  38 C.F.R. § 
3.1600(b)(2) (2006).

There is no indication that the veteran was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty.  Therefore, a 
burial allowance is also not warranted under 38 C.F.R. § 
3.1600(b)(3) (2006).

For reasons similar to those set out above, the appellant is 
also not entitled to a plot or interment allowance. The 
requirements for eligibility for a burial allowance have not 
been met, and the veteran was buried in a national cemetery.  
As noted above, the appellant specified in her February 2003 
application for burial benefits that the veteran was buried 
at a national cemetery.  38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv) (2006).

Finally, there is no indication, nor has it been alleged, 
that the veteran was discharged from service for a disability 
incurred or aggravated in the line of duty. 38 C.F.R. 38 
C.F.R. § 3.1600(f)(3) (2006).

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits based on the fact that the veteran 
would have died in a VA facility if he had been transported 
to a VA facility.  Unfortunately, the Board has no authority 
to act outside the constraints of the statutory and 
regulatory criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v 
.Brown, 6 Vet. App. 426 (1994).

Finally, the Board must point out that the appellant has not 
actually maintained in her arguments that entitlement exists 
under the governing law and regulations. Rather the central 
thrust of her arguments is that the governing law and 
regulations should afford entitlement in light of the fact 
that the veteran would have died in a VA facility if 
circumstances had been different, and that the she should be 
entitled to burial benefits because the veteran served his 
country well and faithfully.  Her dispute is therefore not 
with the decision of the adjudicators at the RO, but with the 
law and regulations themselves.  The Board, however, is bound 
by statute to follow the existing law and regulations and has 
no power to alter them.  38 U.S.C.A. § 7104(c) (West 2002).

ORDER

Entitlement to nonservice-connected burial benefits, to 
include a burial allowance, and a plot or interment 
allowance, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


